DETAILED ACTION
This office action is in response to the application filed on January 15, 2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 and 12/01/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 12.  Therefore, the “directly communicate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Examiner’s Note: Figure 15 does not show any connection.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “a BTB system” this should be change to “a Back to back (BTB) system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15. 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 15 recite “an AC system” it is not clear if this AC system is the same or different than the first or second AC systems of claim 1.
	Claim 17 recites “the power conversion system is an HVDC system”. It is not clear what the applicant meant because the power conversion system includes AC to AC conversion which is not HVDC system. The power conversion includes an HVDC system with the rectifier and the dc lines but it cannot be a HVDC system.
	Claim 19 last lines recite “the control device notifies a control device that controls the other power converter of a status of the power converter”. First it is understood that the second “control device” should be “another control device”. Second the specification and drawings for example Figure 6, and 17-18 show that the first converter 1a receives the notification from converter 1b to provide the desirable/possible output from 1b. Therefore, it is unclear if the applicant meant that the power conversion device notifies the another power conversion device or does the another power conversion device notifies the power conversion device as show in the figures.  For purposes of examination any of the operation modes can be interpreted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Whitehouse et al. US 2017/0331393 in view of Gupta et al US 2018/0076619.
	Regarding Claim 1, Whitehouse teaches (Figures 1 and 3-7) a power conversion system (Fig. 1), comprising: a first power converter (101b) capable of converting an alternating-current (AC) power into a direct-current (DC) power or converting a DC power into an AC power; a second power converter (101a) capable of converting an AC power into a DC power or converting a DC power into an AC power; a first control device (206) that controls the first power converter; and a second control device (control circuit at 101 and 302) that controls the second power converter (101a which is the same as 201), wherein the first power converter is interconnectable to a first AC system via a first AC circuit breaker (104), the second power converter is interconnectable to a second AC system via a second AC circuit breaker (104), and a first DC terminal of the first power converter and a second DC terminal of the second power converter are connectable to each other (at 105), the first power converter and the second power converter each include a plurality of arms connected (par. 6-7) in parallel between a positive DC bus and a negative DC bus (DC+ and DC-), the plurality of arms each include a positive arm and a negative arm which are connected in series (converters are VSC), the positive arm and the negative arm each include one or more 
	Whitehouse does not teach the first power converter begins operation prior to the second power converter.
	Gupta teaches (Figures 1-4) the first power converter (101a) begins operation prior to the second power converter (101b). (For Example: Paragraphs 43-52 and 58)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Whitehouse to include the first power converter begins operation prior to the second power converter as taught by Gupta to reduce power losses in the system. 
	Regarding Claim 2, Whitehouse teaches (Figures 1 and 3-7) wherein after the first power converter (101b) begins operation, the first control device (206) charges the DC capacitor (at 101b, par. 7) included in the first power converter (101b) and the second power converter (101a) by controlling the voltage of the first DC terminal so that the voltage of the first DC terminal increases to a first reference level (desired value). (For Example: Paragraphs 36-43 and 63-68) 

	Regarding Claim 3, Whitehouse teaches (Figures 1 and 3-7) wherein the first reference level (the desired value) is a rated voltage for the first power converter. (For Example: Paragraphs 36-43 and 63-68)
	Regarding Claim 10, Whitehouse teaches (Figures 1 and 3-7) wherein after the first control device (206) turns on the first AC circuit breaker (104) and the second control device (control circuit at 101 and 302) turns on the second AC circuit breaker (104), the first control device causes the first power converter to begin operation once an average voltage of the DC capacitor (at 101) included in the first power converter has reached an initial charging level (startup level). (For Example: Paragraphs 36-43 and 63-68)
	Regarding Claim 11, Whitehouse teaches (Figures 1 and 3-7) wherein after the first power converter (101b) begins operation, the plurality of semiconductor switching elements (at 101) included in the first power converter are driven by a voltage stored in the DC capacitor included in the first power converter (e.g. Acaux or ACsys). (For Example: Paragraphs 36-43 and 63-68)
	Regarding Claim 12, Whitehouse teaches (Figures 1 and 3-7) wherein the first control device (206) and the second control device (control circuit at 101 and 302) directly communicate with each other (with 302).  (For Example: Paragraphs 36-43 and 63-68)
	Regarding Claim 13, Whitehouse teaches (Figures 1 and 3-7) a power system.
	Whitehouse does not teach comprising a main control device that controls the first control device and the second control device, wherein, the main control device communicates with the first control device and the second control device. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Whitehouse to include comprising a main control device that controls the first control device and the second control device, wherein, the main control device communicates with the first control device and the second control device, as taught by Gupta to reduce power losses in the system. 
	Regarding Claim 14, Whitehouse teaches (Figures 1 and 3-7) comprising: a DC transmission line (par. 36) for connecting the first DC terminal and the second DC terminal (at 105); a first DC circuit breaker (105) between the first DC terminal and the DC transmission line; and a second DC circuit breaker (105) between the second DC terminal and the DC transmission line. 
	Regarding Claim 15, Whitehouse teaches (Figures 1 and 3-7) comprising a control device (control circuit at 101 and 302) that determines the first power converter (101b) to be started, based on a status (with 302) of an AC system (202 or 208) to which the power conversion system is connected. (For Example: Paragraphs 36-43 and 63-68)
	Whitehouse does not teach comprising a main control device that determines the first power converter to be started up first.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Whitehouse to include comprising a main control device that determines the first power converter to be started up first, as taught by Gupta to reduce power losses in the system. 
	Regarding Claim 16, Whitehouse teaches (Figures 1 and 3-7) wherein the power conversion system is a BTB system (Fig. 1), and the first DC terminal and the second DC terminal are directly connected to each other (at 105). 
	Regarding Claim 17, Whitehouse teaches (Figures 1 and 3-7) wherein the power conversion system is an HVDC system (fig. 1), and the first DC terminal and the second DC terminal (at 15) are connected to a DC transmission line (par. 36). (For Example: Paragraphs 36-43 and 63-68)
	Regarding Claim 18, Whitehouse teaches (Figures 1 and 3-7) a power conversion device (Fig. 1), comprising: a power converter (101b) capable of converting an AC power into a DC power or converting a DC power into an AC power; and a control device (control circuit at 101a-b and 302)that controls the power converter, wherein the power converter is interconnectable to an AC system via an AC circuit breaker (104), and a DC terminal (at 105) of the power converter and a DC terminal of another power converter (101a) are connectable, the power converter includes a plurality of arms connected in parallel (at 101, par 6-7) between a positive DC bus and a negative DC bus (DC+ and DC-), the plurality of arms each include a positive arm and a 
	Whitehouse does not teach the first power converter begins operation prior to the second power converter.
	Gupta teaches (Figures 1-4) the first power converter (101a) begins operation prior to the second power converter (101b). (For Example: Paragraphs 43-52 and 58)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Whitehouse to include t the first power converter begins operation prior to the second power converter as taught by Gupta to reduce power losses in the system. 
	Regarding Claim 19, Whitehouse teaches (Figures 1 and 3-7)  a power conversion device (Fig. 1), comprising: a power converter (101a) capable of converting an AC power into a DC power or converting a DC power into an AC power; and a control device (control circuit at 101a and 302) that controls the power converter, wherein the power converter is interconnectable to an AC system via an AC circuit breaker (104), and a DC terminal (at 105) of the power converter and a DC terminal of 
	Whitehouse does not teach the first power converter begins operation prior to the second power converter.
	Gupta teaches (Figures 1-4) the first power converter (101a) begins operation prior to the second power converter (101b). (For Example: Paragraphs 43-52 and 58)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Whitehouse to include t the first power converter begins operation prior to the second power converter as taught by Gupta to reduce power losses in the system. 



Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 4; prior art of record fails to disclose either by itself or in combination:  “… wherein, after the voltage of the first DC terminal has increased to the first reference level, the first control device obtains a level of DC voltage that can be output from the second power converter as the status of the second power converter, decreases the voltage of the first DC terminal to the obtained level, after which the second control device starts operation of the second power converter.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838